Citation Nr: 0509049	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  98-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left wrist Galeazzi fracture, status post open reduction 
internal fixation, currently rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
nondisplaced fracture, proximal phalanx right great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran had active military service from September 1992 
to May 1997.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2000, the veteran had a personal 
hearing with Judge from the Board at the RO.

In January 2001, the Board remanded the veteran's claims to 
identify treatment records, obtain VA examination reports, 
and for actions consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 et 
seq. (West  2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a February 2005 letter, the Board advised the veteran that 
it no longer employed the Veterans Law Judge who conducted 
the October 2000 hearing in this appeal and notified her of 
her right to another Board hearing.  In February 2005, the 
Board received correspondence from the veteran, which 
indicated that she wanted to be scheduled for a 
videoconference hearing before a Veterans Law Judge at the 
RO.

In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
videoconference hearing with a Judge from 
the Board conducted at the RO, as 
requested in a statement received by the 
Board in February 2005.

The purpose of this remand is to comply with the governing 
adjudicative procedures.  The Board intimates no opinion as 
to the ultimate outcome of this case.   The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




